               Case 19-25436-MAM          Doc 28    Filed 01/24/20    Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

IN RE:

NEW HAVEN CONTRACTING SOUTH, INC.                  CASE NO.: 19-25436-EPK
                                                   CHAPTER 7


                Debtor.
                                      /

                          NOTICE OF APPOINTMENT OF TRUSTEE


         The United States Trustee for Region 21, Nancy J. Gargula, through her

undersigned counsel, pursuant to Title 11, United States Code, Section 701, has appointed:

                                    DEBORAH MENOTTE

as Trustee of the Estate of the above-styled Debtor(s). The Trustee’s bond is fixed under

the general blanket bond heretofore approved.

         Dated: January 24, 2020

                                             NANCY J. GARGULA
                                             UNITED STATES TRUSTEE
                                             REGION 21

                                             By: /s/ Charles R. Sterbach
                                                    Charles R. Sterbach
                                                    Assistant United States Trustee
                                                    Office of the United States Trustee
                                                    U.S. Department of Justice
                                                    400 West Washington Street, Ste. 1100
                                                    Orlando, FL 32801
                                                    (407)648-6301 ext. 121
                                                    (407)648-6323
                                                    E-mail: Charles.r.sterbach@usdoj.gov
